DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-17 in the reply filed on 14 December 2021 is acknowledged.  The traversal is on the ground(s) that while the inventions are distinct from one another, there would not be an undue burden on the examiner to examine all the claims of all the inventions.  This is not found persuasive because upon completion of the search for the elected invention, it was determined that continuing to examine the other inventions would have caused an undue burden.  This is due to the disparate search and consideration required for the additional inventions would take more time than the examiner is granted to perform the examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7, line 8, “plurality or rows” should be –plurality of rows—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 7, line 2 of the claim defines “a plurality of function cells”.  Then in line 4 “a plurality of the function cells” is defined.  It is unclear whether these are the same thing or different things as “a” is being used to define both.  Similarly “a plurality of tap cells” in line 3 and “a plurality of the tap cells” in line 9 are defined. Once again it is unclear whether these are the same thing or different things.  The language of the claim needs to be reworded to remove this confusion.
Additionally claim 12, which is dependent on claims 7 and 8 defines “a plurality of the tap cells” which further confuses the situation.  How are these tap cells related the tap cells of lines 3 and 9?   The language of the claim needs to be reworded to remove this confusion.
With regards to claims 8-11 and 13-17, which depend on claim 7, nothing in these claims rectifies the problems of independent claim.  Therefore these claims are similarly rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,872,190. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the Official Notice is cited.  As such, it would have been obvious from one of ordinary skill in the art at the time of invention to incorporate providing a cell library and selecting the cells from a cell library into the invention of claim 15 of the patent to perform the process of claim 7 of the instant invention because the use of cell libraries drastically increases design times over creating cells from scratch.
With regards to claims 8-17, all the limitations of the claims can be found in claims 15-20 of the patent and therefore the same rejection applies.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach or clearly suggest a method, comprising: providing a cell library defining a plurality of functional cells configured to perform a predefined function and a .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851   




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851